Citation Nr: 1031870	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the RO in 
Atlanta, Georgia, which denied service connection for PTSD.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2009).

The appellant testified before the undersigned at a July 2010 
hearing at the RO.  A transcript has been associated with the 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is currently diagnosed with PTSD, attributed to 
stressors experienced while serving in Vietnam.


CONCLUSION OF LAW

The appellant's PTSD is the result of active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has PTSD as a result of inservice 
stressors while serving in Vietnam.  For the reasons that follow, 
the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

The appellant's VA treatment records show numerous diagnoses of 
PTSD, offered by VA psychiatrists.  The current disability is 
well established.  

The appellant alleges that he had PTSD as a result of combat 
experiences in Vietnam.  In July 2005, the appellant submitted a 
lengthy statement detailing several stressors.  In particular, 
the appellant has related that his convoy was ambushed shortly 
after his arrival in Vietnam and that his truck was hit and he 
wound up in a ditch and saw people running and getting hit by 
fire.  He also stated that two servicemen were killed in the 
ambush.  The appellant reported that he saw a girl hit by a truck 
and knocked into a ditch full of razorwire.  He reports that he 
attempted to help the girl but he and his convoy came under fire.  

If the claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or that the 
appellant was awarded the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  "Credible supporting 
evidence" of a non-combat stressor may be obtained from service 
records or other sources.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  However, the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he is 
entitled to have his lay statements as to his alleged stressors 
accepted, without corroboration, if he engaged in combat with the 
enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Before this provision applies, 
the Board must make a specific finding that the appellant was 
engaged in combat with the enemy.  See Zarycki.

VA's Office of General Counsel has defined the phrase "engaged 
in combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The 
fact that the appellant served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with the 
enemy.  Id.  Moreover, a general statement in the appellant's 
service personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms "operation" 
and "campaign" encompass both combat and non-combat activities.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military citations 
or other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions that 
he "engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The appellant's service personnel records, including his DD 214, 
indicate that he served in Vietnam from May 1970 to May 1971, and 
the appellant's military occupational specialty was a heavy 
vehicle driver.  However, he did not receive a combat award 
during the Vietnam conflict.  Stressor verification may be 
required.  

The appellant submitted a statement from a friend in his unit who 
was present for the stressors.  The friend reported that there 
were two incidents of people struck by trucks.  The friend 
reported that in the first incident, a truck swerved and hit two 
children, he and the appellant attempted to help the children and 
were ordered to rejoin the convoy.  The friend states that he 
disobeyed orders to remain and help the children.  A firefight 
apparently broke out and air support eventually arrived.  The 
friend indicates that he was court martialed as a result of the 
incident.  The friend also reported an incident where a young 
girl was struck by a truck and knocked into a ditch of razorwire.  
The friend indicates that they tried to help the girl and obtain 
medical care for her.  The friend reported that the girl was 
treated in Army facilities and that they visited her several 
times. 

The appellant has also submitted copies of letters that he sent 
to his parents were stationed in Vietnam.  These letters mention 
a convoy ambush where the enemy knocked a tree down into a road, 
an incident where a little boy and girl were hit.  These letters 
mention the friend by name as serving in the appellant's unit and 
driving the same truck.

The Board finds that the appellant's letters home and his 
friend's statements are independent corroborating evidence of the 
appellant's stressors.  The appellant has a diagnosis of PTSD.  
That PTSD has been related to his inservice experiences.  The 
Board acknowledges that the appellant's and his friend's accounts 
do vary in some particulars.  The appellant's letters home do 
mention some of the same events, providing contemporaneous, 
though vague, confirmation.  Resolving reasonable doubt in favor 
of the appellant, the accounts are similar enough to be accounts 
of the same events.  The Board finds that the evidence in favor 
of the claim is at least in equipoise.  The claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service.  Id.  The appellant's allegations 
regarding his presence in a war zone and fearing hostile activity 
fall within the ambit of the revised regulation; however, the 
Board has granted under the prior regulation, rendering further 
discussion moot.  

The claim has been granted, as discussed above.  As such, the 
Board finds that any due process error or error related to the 
Veterans Claims Assistance Act is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


